

 
DIRECTOR COMPENSATION
 
 
The following compensation arrangements have been established for the Board of
Directors of the Company: All outside directors will receive an annual retainer
of $20,000. The chairpersons of the Audit Committee, the Compensation Committee,
the Credit / Finance Committee, and the Nominating / Governance Committee will
for this service receive retainers of $10,000, of $7,000, of $5,000, and of
$5,000 respectively. Outside directors also receive a meeting fee of $1,000 for
each Board and Committee meeting attended. Outside directors also receive an
annual grant of $20,000 of restricted stock, which stock has 3-year cliff
vesting. Directors have the option to receive their $20,000 annual retainer in
the form of stock at a 25% premium (i.e., $25,000 of stock) if they agree to
hold the stock for at least one year. No separate compensation is paid to
directors who are also employees of the Company.
 